Citation Nr: 1440312	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  09-42 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for residuals of a right shoulder injury based on recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all arm movements.

2. Entitlement to an initial rating in excess of 10 percent for residuals of a right shoulder injury based on limited and painful range of motion.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to November 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for residuals of a right shoulder injury, status post Mumford procedure and acromioclavicular resection, and assigned an initial noncompensable rating effective October 28, 2008.

During the pendency of the appeal, a September 2013 Decision Review Officer decision awarded a 30 percent rating for the Veteran's service-connected right shoulder disability based on recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all arm movements, and a separate 10 percent rating based on limited and painful range of motion, effective October 28, 2008. Nevertheless, applicable law mandates that when a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). Thus, the issues of entitlement to increased evaluations remain on appeal and have been characterized as reflected on the title page.

This case was previously remanded by the Board in December 2013 for additional development and it now returns for final appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's residuals of a right shoulder injury based on recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all arm movements is manifested by a history of a resection of the distal right clavicle with mechanical symptoms such as clicking, recurrent dislocation/ subluxation of the glenohumeral (scapulohumeral) joint with frequent episodes and with guarding of all arm movements, and tenderness on palpation of the acromioclavicular joint, without evidence of recurrent dislocation of the glenohumeral joint or impairment of the clavicle or scapula other than acromioclavicular joint separation and resection of the distal clavicle

2.  For the entire appeal period, the Veteran's residuals of a right shoulder injury based on limited and painful range of motion is manifested by painful, limited motion of the shoulder, without evidence that motion of the right arm is limited to shoulder level, midway between the side and shoulder level, or to 25 degrees from the side, even when considering functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness, or on repetitive motion.  

3.  For the entire appeal period, the Veteran's residuals of a right shoulder injury do not result in ankylosis of the scapulohumeral articulation; impairment of the clavicle or scapula resulting malunion, nonunion, or dislocation; or X-ray evidence of arthritis with the involvement of two or more major joints, and he has been assigned a separate noncompensable rating for residuals scars.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 30 percent for residuals of a right shoulder injury based on recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all arm movements have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5202 (2013).

2. The criteria for an initial rating in excess of 10 percent for residuals of a right shoulder injury based on limited and painful range of motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201-5019 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a November 2008 letter, sent prior to the initial unfavorable decision issued in January 2009, advised the Veteran of the evidence and information necessary to substantiate his underlying service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Thereafter, the Veteran appealed with respect to the propriety of the initially assigned rating for his right shoulder disability from the original grant of service connection in the January 2009 rating decision.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in September 2013 and February 2014 in conjunction with the claim on appeal.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected right shoulder disability as they include an interview with the Veteran, a review of the record, and a full physical examination with diagnostic testing, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claims and no further examination is necessary.

As previously noted, in December 2013, the Board remanded the case for additional development, to include affording the Veteran an opportunity to identify any healthcare providers who treated him for his right shoulder disability, obtaining additional VA treatment records, and affording him a VA examination that addressed all manifestations of his right shoulder disability, to include impairment of the humerus.  Following such remand, the Veteran was provided with a January 2014 letter that requested that he identify any additional treatment records referable to his right shoulder disability; however, to date, no response from him has been received.  Additionally, updated VA treatment records were obtained and, in February 2014, the Veteran underwent a contemporaneous VA examination, which addressed all elements of the rating criteria, to include impairment of the humerus, to evaluate his right shoulder disability.  Therefore, the Board finds that the AOJ has substantially complied with the December 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45. The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. 
§ 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

By way of background, the January 2009 rating decision on appeal granted service connection for residuals of a right shoulder injury, status post Mumford procedure and acromioclavicular resection, and assigned an initial noncompensable rating effective October 28, 2008, pursuant to Diagnostic Code 5201-5203.  During the pendency of the appeal, a September 2013 Decision Review Officer decision awarded a 30 percent rating for the Veteran's service-connected right shoulder disability based on recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all arm movements pursuant to Diagnostic Code 5202, and a separate 10 percent rating based on limited and painful range of motion pursuant to Diagnostic Code 5201-5019, effective October 28, 2008.  Referable to the latter rating, the hyphenated diagnostic code in this case indicates that the service-connected disability is considered to be limitation of arm motion (5201) associated with a residual condition of bursitis (5019). See 38 C.F.R. § 4.27.  The Board further notes that the Veteran is right-handed and, therefore, his right shoulder has been evaluated as the major or dominant side.  38 C.F.R. § 4.69.

Diagnostic Code 5019 pertaining to bursitis provides that such will be rated on limitation of motion of the affected part as arthritis.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X- ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  

38 C.F.R. § 4.71, Plate I, defines normal ranges of motion of the shoulder.  Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Diagnostic Code 5200 provides for the evaluation of a shoulder and/or arm disability if there is ankylosis of the scapulohumeral articulation.   

Diagnostic Code 5201 provides that limitation of motion of the major arm at shoulder level is rated as 20 percent disabling; limitation of motion of the major arm at midway between the side and shoulder level is rated as 30 percent disabling; and limitation of motion of the major arm to 25 degrees from the side is rated as 40 percent.

Under Diagnostic Code 5202, a 30 percent disability rating is warranted when there is malunion of the humerus with marked deformity in the major upper extremity or recurrent dislocation of the scapulohumeral joint of the major upper extremity with frequent episodes and guarding of all arm movements.  A 50 percent disability rating is warranted when there is fibrous union of the humerus in the major upper extremity.  A 60 percent disability rating is warranted when there is nonunion of the humerus (false flail joint) in the major upper extremity.  A maximum disability rating of 80 percent is warranted when there is loss of humerus head (flail shoulder) in the major upper extremity.  

Under Diagnostic Code 5203, which pertains to the impairment of the clavicle or scapula, a 10 percent rating is warranted when there is malunion of the clavicle or scapula of the major upper extremity, or when there is nonunion of the clavicle or scapula of the major upper extremity without loose movement.  A 20 percent rating is warranted when there is nonunion of the clavicle or scapula of the major upper extremity with loose movement, or when there is dislocation of the clavicle or scapula of the major upper extremity. 

A February 2008 clinic note by Dr. Ikard shows that the Veteran had slight problems with the distal clavicle.  The surgical incision was well-healed.  The examiner noted that the Veteran had good range of motion and good strength albeit with some soreness and pain.  Specifically, active range of motion of the right shoulder revealed flexion to 145 degrees that was mildly painful, and abduction to 150 degrees.  Upon strength testing, the Veteran's had 5/5 strength on flexion and abduction, and 4+/5 on external and internal rotation with pain noted on external rotation.  The Veteran reported difficulty with overhead lifting and reaching, and the necessity for rest of the arm.  Dr. Ikard indicated that X-rays revealed that the clavicle was still somewhat superiorly subluxated; there were no glenohumeral changes.  No tingling, burning, or numbness was noted.  

A February 2009 note by Dr. Ikard revealed that the Veteran continued to report soreness in the right shoulder, and was having some discomfort with heavy lifting or pulling breaking wrenches and heavy equipment.  No tingling, burning, or numbness was noted. Upon examination, the Veteran had full range of motion of the shoulder with good strength.  He had a prominent distal clavicle.  His neurosensory was intact.  X-rays revealed an excision of the distal clavicle, some superior elevation of the clavicle from the coracoid process and heterotopic bone; and the glenohumeral joint was normal.  

At the Veteran's September 2013 VA examination, he reported that his right shoulder has gotten progressively worse with more pain and less range of motion, and that he felt like his shoulder was locking.  The examiner noted that the Veteran's dominant hand was the right hand.  The Veteran also reported that flare ups impacted the function of the shoulder and/or arm resulting in difficulty of any movement above his head, lifting, pushing/pulling, and twisting, and was worse with pulling down motion from overhead.  Although the initial examination did not provide the range of motion findings, the examiner stated that the Veteran was able to perform repetitive-use testing with three repetitions.  The examiner further noted that the Veteran had additional limitation in range of motion of the shoulder and arm following repetitive-use testing; that he had functional loss/impairment of the shoulder, manifested by pain on movement; that he had localized tenderness or pain on palpation of the joints; and that he had guarding of the right shoulder. 

Muscle strength testing revealed right shoulder abduction and forward flexion to be at 4/5, which shows active movement against some resistance.  The examiner found no ankyloses of the glenohumeral articulation, or any other impairment of the clavicle or scapula.  However, he indicated that the Veteran had a history of mechanical symptoms such as clicking; a history of recurrent dislocation/ subluxation of the glenohumeral (scapulohumeral) joint with frequent episodes and with guarding of all arm movements, and tenderness on palpation of the acromioclavicular joint.  The examiner also noted that there were scars associated with the Veteran's right shoulder surgery; however, such were not painful and/or unstable, or resulted in a total area greater than 39 square centimeters.  Specifically, a scar examination revealed a superficial non-linear scar on the shoulder scapular region that was 5 cm x 0.5 cm, affecting a total area of 2.5 cm squared, which did not impact his ability to work.  

X-rays revealed no acute fracture or displacement identified.  Post-operative and/or post-traumatic changes at the right acromioclavicular joint were evident with resection of the distal clavicle and associated bony fragmentation and/or heterotopic ossification off the distal end of the resected bone.  The bony trabecular pattern was unremarkable.  The examiner noted that there was no degenerative or traumatic arthritis.  It was further observed that the Veteran's right shoulder disability may likely mildly impact physical and sedentary movements requiring pushing, pulling, twisting, and turning during flare-ups, causing pain, lack of coordination, and fatigue. 

Subsequently, the examiner provided the following range of motion findings for the right shoulder: extension to 30 degrees with pain starting at 30, with no limitation of motion (LOM) on third repetitive motion, and final degree at 35; flexion to 145 degrees with pain range from 125 to 145, with no LOM on third repetitive motion, and final degree at 150; adduction to 42 degrees with pain at 25-42 degrees, with no LOM on third repetitive motion, and final degree at 42; abduction to 135 degrees, with pain at 135, and no LOM on third repetitive motion, and final degree at 135; internal rotation to 35 degrees with pain at 35, without LOM on third repetitive motion, and with final degree at 35; and external rotation to 61 degrees with pain at 61, and without LOM on third repetitive motion, with final degree at 63.  

A February 2014 VA examination revealed diagnoses of right acromioclavicular joint separation and resection of the distal right clavicle.  It was noted that the Veteran was right-handed.  The Veteran reported flare-ups that impact the function of the shoulder and/or arm.  Specifically, he indicated that any activity with the right upper extremity for about 30 minutes had to stop and sometimes take pain medication.  

Upon range of motion testing, the Veteran had flexion to 170 degrees, with painful motion at 170; abduction to 170 degrees, with pain starting at 170.  The examiner noted that the Veteran was able to perform repetitive-use testing with three repetitions.  The range of motion measurements after the repetitive-use testing were noted as follows: flexion to 170 degrees and abduction to 170 degrees.  In this regard, the examiner noted that the Veteran did not have additional loss of motion in the range of motion of the shoulder and arm following repetitive-use testing.  

However, the examiner noted that the Veteran had functional loss and/or functional impairment of the shoulder and the arm, manifested by less movement than normal, weakened movement, and pain on movement.  Furthermore, the Veteran had localized tenderness or pain on palpation of the right shoulder, but he did not have guarding of the shoulder.  Muscle strength testing showed normal strength for right shoulder abduction and flexion at 5/5.  Testing revealed possible rotator cuff conditions.  There was no history of mechanical symptoms or history of recurrent dislocation of the glenohumeral joint.  However, the crank apprehension and relocation test, which may indicate shoulder instability was positive on the right.  The examiner found that the Veteran did not have an acromioclavicular joint condition or any other impairment of the clavicle or scapula other than acromioclavicular joint separation and resection of the distal clavicle.  There was tenderness on palpation of the acromioclavicular joint.  The examiner also noted that there were scars associated with the Veteran's right shoulder surgery; however, such were not painful and/or unstable, or resulted in a total area greater than 39 square centimeters.  

X-rays revealed a formation of the distal clavicle consistent with the history of partial resection in 2004.  Bony fragments remained within the widened acromioclavicular joint and just inferior to the remaining clavicle.  A grade 2 acromioclavicular joint was suggested slightly increase to almost a grade 3 separation with the addition of hand weights.  The humeral head was normally positioned.  The examiner noted that there was no degenerative or traumatic arthritis.  He further stated that the Veteran's shoulder condition did not impact his ability to work.    

The Board has first considered whether an initial rating in excess of 30 percent for the Veteran's right shoulder disability based on recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all arm movements is warranted under Diagnostic Code 5202.  In this regard, the currently assigned 30 percent disability rating contemplates recurrent dislocation of the scapulohumeral joint of the major upper extremity with frequent episodes and guarding of all arm movements.  In order to obtain a higher rating, there must be fibrous union of the humerus, nonunion of the humerus (false flail joint), and loss of humerus head (flail shoulder).  In the instant case, while the evidence demonstrates that the Veteran underwent a resection of the distal right clavicle and has a history of mechanical symptoms such as clicking, a history of recurrent dislocation/ subluxation of the glenohumeral (scapulohumeral) joint with frequent episodes and with guarding of all arm movements, and tenderness on palpation of the acromioclavicular joint, there is no evidence of recurrent dislocation of the glenohumeral joint or impairment of the clavicle or scapula other than acromioclavicular joint separation and resection of the distal clavicle.   Moreover, X-rays revealed no acute fracture or displacement, and the humeral head was normally positioned.  Therefore, in the absence of fibrous union of the humerus, nonunion of the humerus (false flail joint), and loss of humerus head (flail shoulder), a rating in excess of 30 percent under Diagnostic Code 5202 is not warranted. 

The Board further finds that an initial rating in excess of 10 percent for the Veteran's right shoulder disability based on limited and painful range of motion pursuant to Diagnostic Code 5201-5019 is not warranted.  In this regard, as discussed previously, such hyphenated diagnostic code dictates that such disability is rated based on limitation of motion of the affected part.  Therefore, the Veteran has been assigned a 10 percent rating pursuant to Diagnostic Code 5201 based on painful, limited motion of the shoulder.  However, a higher rating is not warranted unless there is evidence the Veteran's right arm is limited to shoulder level, midway between the side and shoulder level, or to 25 degrees from the side.  In the instant case, such limitation of right arm/shoulder motion is not shown, even when considering functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness, or on repetitive motion.  See DeLuca, supra; Mitchell, supra.  In this regard, the Veteran's right shoulder flexion was limited to, at worst, 125 degrees when considering when pain begins during the appeal period, which represents range of motion above the shoulder level.  Consequently, a rating in excess of 10 percent is not warranted under Diagnostic Code 5201.  

The Board has further considered whether a higher or separate rating is warranted under the remaining Diagnostic Codes referable to disabilities of the shoulder.  However, as there is no evidence of ankylosis of the scapulohumeral articulation, or impairment of the clavicle or scapula resulting malunion, nonunion, or dislocation, Diagnostic Codes 5200 and 5203 are inapplicable.  Moreover, as there is no X-ray evidence of arthritis with the involvement of two or more major joints, a 20 percent rating is not warranted under Diagnostic Code 5003.

The Board notes that the Veteran's in-service surgery resulted in scarring; however, as noted by the VA examiners, such scars were not painful and/or unstable, and the total area of all related scars were not greater than 39 square centimeters.  As such, the Veteran has been awarded a separate noncompensable rating for scarring of the right shoulder.     

In making its determinations in this case, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected right shoulder disabilities and notes that his lay testimony is competent to describe certain symptoms associated with these disabilities.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings that have been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of his service-connected right shoulder disabilities.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected right shoulder disabilities.

The Board further finds that staged ratings for the Veteran's right knee disability is not warranted as his symptomatology has remained stable throughout the appeal period.  See Fenderson, supra. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.    

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right shoulder disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's right shoulder symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran has been assigned a 30 percent rating based on recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all arm movements, and a separate 10 percent rating based on limited and painful range of motion.  Such ratings further contemplate the functional impairment resulting from such symptomatology, to include difficulty with overhead lifting and reaching, pushing/pulling, twisting, and turning, as well as the mild impact such has on physical and sedentary movements requiring pushing, pulling, twisting, and turning during flare-ups, causing pain, lack of coordination, and fatigue.

In this regard, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Therefore, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule and there are no additional symptoms of his right shoulder disability that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's right shoulder disability may interfere with his employment in maintenance, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, the record does not suggest, and the Veteran does not allege, that his service-connected right shoulder disability has rendered him unemployable.  Indeed, the record shows that the Veteran has been employed in maintenance throughout the course of the appeal.  As such, Rice is inapplicable to this case and need not be further addressed.

The Board has also considered the applicability of the benefit of the doubt doctrine.   However, the preponderance of the evidence is against the Veteran's initial rating claims.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial rating in excess of 30 percent for residuals of a right shoulder injury based on recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all arm movements is denied.

An initial rating in excess of 10 percent for residuals of a right shoulder injury based on limited and painful range of motion is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


